UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                  No. 99-4040

TERRY LAMONT PENDERGRASS,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Rock Hill.
Joseph F. Anderson, Jr., District Judge.
(CR-95-872-JFA)

Submitted: June 22, 1999

Decided: July 20, 1999

Before WIDENER and WILLIAMS, Circuit Judges,
and PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Allen B. Burnside, Federal Public Defender, Columbia, South Caro-
lina, for Appellant. Dean Arthur Eichelberger, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina; E. Jean
Howard, OFFICE OF THE UNITED STATES ATTORNEY, Green-
ville, South Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Terry Pendergrass appeals the district court's revocation of his
supervised release term and its imposition of an eight-month prison
sentence, based upon Pendergrass' admitted violation of the terms and
conditions of his supervised release. Pendergrass' attorney has filed
a brief in accordance with Anders v. California , 386 U.S. 738 (1967),
claiming that the district court abused its discretion by imposing the
eight-month prison sentence but concluding that there are no meritori-
ous issues for appeal. In accordance with the requirements of Anders,
we have examined the entire record and find no meritorious issues for
appeal.

After Pendergrass pled guilty to possession of cocaine base with
intent to distribute, the district court sentenced him to sixteen months
imprisonment followed by three years of supervised release. While on
supervised release, Pendergrass violated the terms of his supervised
release by: (1) failing to complete the term of his home confinement;
(2) failing to remain gainfully employed; and (3) receiving two new
criminal convictions. Pendergrass admitted these violations at his
supervised release revocation hearing. The district court sentenced
Pendergrass to eight months in prison, and Pendergrass timely
appealed.

We review a district court's revocation of supervised release for an
abuse of discretion. See United States v. Copley , 978 F.2d 829, 831
(4th Cir. 1992). Pendergrass' claim that the district court abused its
discretion in finding a violation of the conditions of his supervised
release is without merit given his admission at the revocation hearing.
In addition, Pendergrass does not dispute that the district court cor-
rectly calculated his guideline sentence range, and the range was
within the statutory maximum penalty. Consequently, we will not
review Pendergrass' sentence. See United States v. Porter, 909 F.2d
789, 794 (4th Cir. 1990).

                    2
Accordingly, we affirm both the district court's finding of a viola-
tion of the terms of supervised release and its imposition of the prison
sentence on that violation. This court requires that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that such a peti-
tion be filed, but counsel believes that such a petition would be frivo-
lous, then counsel may move in this court for leave to withdraw from
representation. Counsel's motion must state that a copy thereof was
served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

AFFIRMED

                     3